

	

		II

		109th CONGRESS

		1st Session

		S. 1809

		IN THE SENATE OF THE UNITED STATES

		

			October 3, 2005

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to impose a

		  temporary windfall profit tax on crude oil and to use the proceeds of the tax

		  collected to offset the cost of supplemental spending bills that are targeted

		  to aid victims of Hurricanes Katrina and Rita, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Recapture Excess Profits and Invest in

			 Relief (REPAIR) Act of 2005.

		2.Temporary windfall

			 profits tax

			(a)In

			 generalSubtitle E of the Internal Revenue Code of 1986 (relating

			 to alcohol, tobacco, and certain other excise taxes) is amended by adding at

			 the end thereof the following new chapter:

				

					56Temporary

				windfall profits on crude oil

						

							Sec. 5896. Imposition of

				  tax.

							Sec. 5897. Windfall profit;

				  etc.

							Sec. 5898. Special rules and

				  definitions.

						

						5896.Imposition of

				tax

							(a)In

				generalIn addition to any other tax imposed under this title,

				there is hereby imposed on any applicable taxpayer an excise tax in an amount

				equal to 50 percent of the windfall profit of such taxpayer for any taxable

				year beginning during 2005 or 2006.

							(b)Applicable

				taxpayerFor purposes of this chapter, the term applicable

				taxpayer means, with respect to operations in the United States—

								(1)any integrated

				oil company (as defined in section 291(b)(4)), and

								(2)any other

				producer or refiner of crude oil with gross receipts from the sale of such

				crude oil or refined oil products for the taxable year exceeding

				$100,000,000.

								5897.Windfall

				profit; etc

							(a)General

				ruleFor purposes of this chapter, the term windfall

				profit means the excess of the adjusted taxable income of the applicable

				taxpayer for the taxable year over the reasonably inflated average profit for

				such taxable year.

							(b)Adjusted

				taxable incomeFor purposes of this chapter, with respect to any

				applicable taxpayer, the adjusted taxable income for any taxable year is equal

				to the taxable income for such taxable year (within the meaning of section 63

				and determined without regard to this subsection)—

								(1)increased by any

				interest expense deduction, charitable contribution deduction, and any net

				operating loss deduction carried forward from any prior taxable year,

				and

								(2)reduced by any

				interest income, dividend income, and net operating losses to the extent such

				losses exceed taxable income for the taxable year.

								In the

				case of any applicable taxpayer which is a foreign corporation, the adjusted

				taxable income shall be determined with respect to such income which is

				effectively connected with the conduct of a trade or business in the United

				States.(c)Reasonably

				inflated average profitFor purposes of this chapter, with

				respect to any applicable taxpayer, the reasonably inflated average profit for

				any taxable year is an amount equal to the average of the adjusted taxable

				income of such taxpayer for taxable years beginning during the 2000–2004

				taxable year period (determined without regard to the taxable year with the

				highest adjusted taxable income in such period) plus 10 percent of such

				average.

							5898.Special rules

				and definitions

							(a)Withholding and

				deposit of taxThe Secretary shall provide such rules as are

				necessary for the withholding and deposit of the tax imposed under section

				5896.

							(b)Records and

				informationEach taxpayer liable for tax under section 5896 shall

				keep such records, make such returns, and furnish such information as the

				Secretary may by regulations prescribe.

							(c)Return of

				windfall profit taxThe Secretary shall provide for the filing

				and the time of such filing of the return of the tax imposed under section

				5896.

							(d)Crude

				oilThe term crude oil includes crude oil

				condensates and natural gasoline.

							(e)Businesses

				under common controlFor purposes of this chapter, all members of

				the same controlled group of corporations (within the meaning of section

				267(f)) and all persons under common control (within the meaning of section

				52(b) but determined by treating an interest of more than 50 percent as a

				controlling interest) shall be treated as 1 person.

							(f)RegulationsThe

				Secretary shall prescribe such regulations as may be necessary or appropriate

				to carry out the purposes of this

				chapter.

							.

			(b)Clerical

			 amendmentThe table of chapters for subtitle E of the Internal

			 Revenue Code of 1986 is amended by adding at the end the following new

			 item:

				

					

						Chapter 56. Temporary windfall profit on

				crude

				oil.

					

					.

			(c)Deductibility

			 of windfall profit taxThe first sentence of section 164(a) of

			 the Internal Revenue Code of 1986 (relating to deduction for taxes) is amended

			 by inserting after paragraph (5) the following new paragraph:

				

					(6)The windfall

				profit tax imposed by section

				5896.

					.

			(d)Hurricane

			 Relief Trust Fund

				(1)In

			 generalSubchapter A of chapter 98 of the Internal Revenue Code

			 of 1986 (relating to trust fund code) is amended by adding at the end the

			 following new section:

					

						9511.Hurricane

				Relief Trust Fund

							(a)EstablishmentThere

				is established in the Treasury of the United States a trust fund to be known as

				the Hurricane Relief Trust Fund, consisting of such amounts as

				may be appropriated or credited to such Fund as provided in this section or

				section 9602(b).

							(b)Transfers to

				FundThere are hereby appropriated to the Hurricane Relief Trust

				Fund amounts equivalent to the taxes received in the Treasury under section

				5896.

							(c)ExpendituresAmounts

				in the Hurricane Relief Trust Fund shall be available, without further

				appropriation, to offset the supplemental spending bills that are targeted to

				aid victims of Hurricanes Katrina and Rita enacted after the date of the

				enactment of this section and before January 1, 2008. Any funds that have not

				been expended by December 31, 2008, shall be credited back to the General Fund

				as regular tax

				receipts.

							.

				(2)Clerical

			 amendmentThe table of sections for such subchapter is amended by

			 adding at the end the following new item:

					

						

							Sec. 9511. Hurricane Relief Trust

				Fund.

						

						.

				(e)Effective

			 dates

				(1)In

			 generalExcept as provided in paragraph (2), the amendments made

			 by this section shall apply to taxable years beginning in 2005 and 2006.

				(2)Subsection

			 (c)The amendments made by

			 subsection (d) shall take effect on the date of the enactment of this

			 Act.

				

